Name: Commission Regulation (EEC) No 3013/84 of 26 October 1984 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/38 Official Journal of the European Communities 27 . 10 . 84 COMMISSION REGULATION (EEC) No 3013/84 of 26 October 1984 fixing the import levies on white sugar and raw sugar at present in force should be altered to the amounts set out in the Annex hereto , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 1 6 ( 8 ) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Regulation (EEC) No 1 854/84 ('), as last amended by Regulation (EEC) No 2975/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1854/84 to the information known to the Commission that the levies HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 ( 1 ) of Regu ­ lation (EEC) No 1785/81 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 27 October 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1984 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 177, 1 . 7 . 1981 , p. 4 . (*) OJ No L 74, 18 . 3 . 1982, p. 1 . ( 3 ) OJ No L 172, 30 . 6 . 1984, p. 53 . (4) OJ No L 281 , 25 . 10 . 1984, p. 21 . ANNEX to the Commission Regulation of 26 October 1984 fixing the import levies on white sugar and raw sugar (HCl VI CD k &gt;&gt;) CCT heading No Description Levy 17.01 Beet sugar and cane sugar, in solid form : A. White sugar : flavoured or coloured sugar 43,61 B. Raw sugar 40,89 (') (') Applicable to raw sugar with a yield of ^2 % ; if the yield is other than 92 % , the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/ 68 .